             Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 1 of 7



CARUSO GLYNN, LLC
Attorneys for Plaintiff
Ueta Latinoamerica, Inc.
242-03 Northern Blvd.
Suite 201
Little Neck, N.Y. 11362
(718) 819-8667
Attorney: Lawrence C. Glynn (LG 6431)
CG File No.: 42.082319.01


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UETA LATINOAMERICA, INC.
                                                               Case No.:    19 Civ.         (   )

                              Plaintiff,
                                                               VERIFIED COMPLAINT
        -against-

M/V CAP ROCA, her engines, boilers, etc.,
and AMERICAN PRESIDENT LINES, LLC,

                               Defendants.
-----------------------------------------------------------x


        Plaintiff Ueta Latinoamerica, Inc. (“Ueta” or “Plaintiff”), by its attorneys, CARUSO GLYNN,

LLC,   alleges, upon information and belief, as follows:

        1.       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure.

        2.       At and during the times hereinafter mentioned, Plaintiff had and now has the legal

status and principal place of business stated in Schedule “A” attached hereto and by this reference

made a part hereof.

        3.       At and during all the times hereinafter mentioned, Defendants had and now have the

legal status and offices and places of business stated in Schedule “A”, and were and now are engaged
            Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 2 of 7



as common carriers of merchandise by water and owned, operated, managed, chartered and

controlled the above matter vessel(s) which is now, or will be within the jurisdiction of this Court

during the pendency of this action.

       4.      On or about the dates and at the port of shipment stated in Schedule “B” attached

hereto and by this reference made a part hereof, there was delivered to the vessel and Defendants in

good order and condition, the shipments described in Schedule “B”, which said vessel and

Defendants accepted and agreed to transport for certain consideration to the ports of destination

stated in Schedule “B”.

       5.      Thereafter, the said vessel and Defendants delivered Plaintiff’s shipments, however,

not at the port(s) of destination described in Schedule “B” and the aforesaid shipments were short,

missing and/or damaged.

       6.      By reason of the premises, the above named vessel and Defendants breached, failed

and violated their duties and obligations as common carriers, bailees, warehousemen, and were

otherwise at fault.

       7.      Plaintiff was the consignee, owner, or underwriter of the shipment described in

Schedule “B”, and brings this action on its own behalf and as agent and trustee, on behalf of and for

the interest of all parties who may be or become interested in the said shipments, as their respective

interests may ultimately appear, and Counterclaim Plaintiff is entitled to maintain this action.

       8.      Plaintiff has duly performed all duties and obligations on its part to be performed.

       9.      By reason of the premises, Plaintiff has sustained damages as nearly as same can now

be estimated, no part of which has been paid, in the amount of $66,566.83.




                                                  2
              Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 3 of 7




        WHEREFORE, Plaintiff demands:



        (a)      That process in due form of law may issue against third-party defendants citing them

to appear and answer all and singular the matters aforesaid;

        (b)      That if defendants cannot be found within this district, then all their property within

this District as shall be described in Schedule “A”, be attached in the sum of $66,566.83, with

interest thereon and costs, the sum sued for in this Complaint;

        (c)      That judgment may be entered in favor of Plaintiff against Defendant for the amount

of Plaintiff’s damages, together with interest and costs and the disbursements of this action;

        (d)      That process in due form of law according to the practice of this Court in causes of

admiralty and maritime claims, may issue against said vessels, their engines, etc., and that all persons

having or claiming any interest therein be cited to appear and answer under oath, all singular the

matters aforesaid, and this Court will be pleased to pronounce judgment in favor of Plaintiff for its

damages as aforesaid, with interest, costs and disbursements, and that the said vessels may be

condemned and sold to pay therefor, and




                                                   3
                Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 4 of 7



          (e)      That this Court will grant to Plaintiff such other and further relief as may be just and

proper.

Dated: Little Neck, New York
       October 31, 2019



                                             Yours, etc.,

                                             CARUSO GLYNN, LLC
                                             Attorneys for Plaintiff
                                             Ueta Latinoamerica, Inc.

                                       By:      Lawrence C. Glynn
                                             Lawrence C. Glynn (LCG-6431)
                                             242-03 Northern Blvd.
                                             Suite 201
                                             Little Neck, N.Y. 11362
                                             (718) 819-8668
                                             lglynn@carusoglynn.com
                                             CG File No.: 42.082319.01




                                                        4
          Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 5 of 7



                                           Schedule A



                   Plaintiff’s Legal Status and Office and Place of Business

        1.     Plaintiff Ueta Latinoamerica, Inc. was and now is a corporation organized and
existing under and by virtue of the laws of a foreign state with an office and principal place of
business located at Calle 4ta. Manzana 32, France Field, Zona Libre Coló, Rep. de Panamá


                 Defendants’ Legal Status and Office and Place of Business

       2.       Defendant America President Lines, LLC was and now is a foreign limited liability
company existing under and by virtue of the laws of the state of Delaware and authorized to do
business in the State of New York with an address for service of process located at c/o Corporation
Service Company, 80 State Street, Albany, New York 12207-2543.




                                                5
          Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 6 of 7



                                        SCHEDULE B



Vessel:              M/V Cap Roca

Bill of Lading:      APLU 087005332

Container No.:       CMAU461919-5

Description:         200 Cases Liquor
                     4 Cartons Watches
                     155 Cartons Foodstuffs
                     4 Cartons Displays
                     34 Cartons Makeup
                     2 Cartons Shopping Bags
                     80 Cartons Luxury Goods

Date of Shipment:    October 23, 2018

Port of Shipment:    Port Everglades

Port of Discharge:   Manzanillo, PN

Nature of Loss:      Theft/Pilferage

Amount:              $66,655.83

CG File No.:         42.121918.01




                                            6
          Case 1:19-cv-10120-JGK Document 1 Filed 10/31/19 Page 7 of 7


                                        VERIFICATION



               LAWRENCE C. GLYNN, under the penalties of perjury, hereby affirms:

               That he is an attorney admitted to practice before the Courts of this State and is a

member of the firm of CARUSO GLYNN, LLC, attorneys for Plaintiff herein.

               That he has read the foregoing Verified Complaint and knows the contents thereof

and that the same is true to his own knowledge, except as to the matters therein stated to be alleged

upon information and belief and as to those matters, he believes them to be true.

               Deponent further says that the sources of his information and the grounds for his

belief as to all matters therein stated to be alleged on information and belief, is derived from

documents, records, correspondence and memoranda of Plaintiff concerning the maters set forth in

the Verified Complaint in the possession of deponent.

Dated: Little Neck, New York
       October 31, 2019



                                                 Lawrence C. Glynn
                                              Lawrence C. Glynn
